 



EXHIBIT 10.1(z)
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (“Agreement”) is made and entered into as of March 30, 2006
(the “Effective Date”) by and between Showtimes.com, Inc., a Delaware
corporation (the “Company” or “Employer”), Brett West (the “Employee”), and
Hollywood Media Corp., a Florida corporation (“HMC”).
RECITALS

A.   The Company is a subsidiary of HMC and is involved in conducting HMC’s
“Source Business” which business is currently comprised of, among other things,
three related lines of business: CinemaSource, EventSource and ExhibitorAds, and
also includes the Front Row Marketing (“FRM”) business acquired in July 2004 and
the business conducted by the “CinemasOnline” entities acquired in
November 2005). The Source Business includes, without limitation, (i) the
compilation, production and licensing of movie showtimes data (the
“CinemaSource” business) and data relating to local entertainment and other
events in numerous communities (the “EventSource” business), and
(ii) advertising and promotional services and products for movie exhibitors (the
“ExhibitorAds” business).   B.   Employee is currently employed as President of
the Company.   C.   Company and Employee mutually desire to agree upon the terms
of Employee’s future employment with the Company and related matters as provided
in this Agreement.

AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties agree as follows:
     1. Term and Employment Period. The Company shall employ the Employee and
the Employee shall serve the Company, on the terms and conditions set forth
herein, for the period commencing on and as of the Effective Date and
terminating on March 31, 2009 (the “Initial Term”), unless terminated earlier in
accordance with the terms of this Agreement; provided, however, that the Company
shall have the option, in its sole discretion, to extend the term of Employee’s
employment up to an additional three (3) years (the “Extension Term”) by
providing Employee with notice no less than six (6) months prior to the
expiration of the Initial Term. The Initial Term (together with the Extension
Term if elected) of the Employee’s employment is collectively referred to as the
“Employment Period” or “Term.” Effective as of the Effective Date of this
Agreement, the Employment Agreement dated as of May 18, 1999 between the
Employee and the Company (the “Prior Agreement”) is hereby terminated and
cancelled in all respects, and no party thereto or hereto has any obligation to
the other under the Prior Agreement.
     2. Duties and Responsibilities of Employee. During the Term, the Employee
shall serve as President of the Company, shall report to HMC’s Chief Executive
Officer, President or Chief Operating Officer (as determined by HMC’s Chief
Executive Officer) and shall diligently and faithfully perform all duties and
responsibilities as may be assigned to him from time to time by or upon the
authority of the Company’s Board of Directors or by HMC’s Chief Executive
Officer, President or Chief Operating Officer. Such duties shall specifically
include (i) the duty promptly to report, to HMC’s Chief Executive Officer,
President or Chief Operating Officer, any event or occurrence in the Company’s
business that would reasonably be expected to be material to such business,
(ii) the Employee’s duty to hire (or promote internally), train and maintain as
part of the Company’s management personnel, a manager for the Source Business
meeting HMC’s qualifications such that such manager would be competent to
perform the duties and responsibilities of the Employee and to operate the
Source Business in the event that the Employee ceases serving as President of
the Company (and this manager would serve as the Employee’s “right-hand person”
in operating the Source Business during the Term of this Agreement, working with
and reporting to the Employee), and (iii) the duty to obtain the prior

 



--------------------------------------------------------------------------------



 



written consent of HMC’s Chief Executive Officer, President or Chief Operating
Officer to the entry into any contract or arrangement by or on behalf of the
Company or its business (a) involving any payment or series of payments by or to
the Company of more than $15,000, whether in one or a series of transactions, or
(b) which is for a term of more than two years and is not cancelable by the
Company on sixty (60) days’ or less prior written notice (without penalty or
payment of any kind). During the Term, the Employee shall devote all of the
Employee’s working time to the performance of the services required under this
Agreement and shall not engage in any other business matters, except that the
Employee may develop and own a separate business and/or may serve on corporate,
industry, educational, religious, civic or charitable boards or committees
and/or make and attend to passive personal investments (“Permitted Collateral
Activities”) so long as (i) none of the Permitted Collateral Activities is a
“Competing Activity” (as defined in Section 9 hereof), (ii) each Permitted
Collateral Activity is outside the parameters defined in “New Business
Opportunity” (as defined in Section 9), (iii) such Permitted Collateral
Activities do not impair or interfere with Employee’s performance of his duties
hereunder, (iv) Employee devotes no less time and attention to the Company’s
business and interests than he has devoted during the years of his employment
with the Company prior to this Agreement, (v) such Permitted Collateral
Activities are conducted in a manner that does not impair the Company’s business
or its employees, and do not impose any expenses or costs upon the Company, HMC
or any other HMC Entity (HMC and its subsidiaries, together with its
nonconsolidated businesses including MovieTickets.com and Netco Partners, are
sometimes referred to herein as the “HMC Entities” or individually as an “HMC
Entity”), and (vi) the Permitted Collateral Activities do not involve any
employees or consultants of, or utilize any assets, resources or equipment of,
the Company or other HMC Entity. The Employee shall at all times perform his
duties and responsibilities under this Agreement and conduct the Company’s
business in compliance with all applicable laws, rules, regulations or
ordinances and in compliance with any judgments, orders or decrees or other
legal obligations binding on the Company.
     3. Compensation.
          (a) Base Salary; Advance Payments; Stock Options; Stock Grant.
          Base Salary. Employee shall be paid a base salary during the period he
is employed hereunder beginning on the Effective Date at the annual rate of
three hundred thousand dollars ($300,000) (the “Base Salary”), with such Base
Salary payable in installments consistent with the Company’s normal payroll
schedule, subject to applicable withholding and other taxes. On April 1, 2007
and on each annual anniversary of April 1, 2007 while Employee is employed
hereunder during the Term (each such date, a “Salary Adjustment Date”), the Base
Salary shall be increased to the corresponding annual rate specified in the
following table commencing as of the applicable Salary Adjustment Date (as
indicated in the table, the amount of the increase in 2011 depends on
achievement of the EBITDA Bonus for the 2010 Bonus Year under Section 3(b)
below):

                    Salary Adjustment Date     Base Salary    
April 1, 2007
    $ 350,000      
April 1, 2008
    $ 400,500      
April 1, 2009
    $ 460,000      
April 1, 2010
    $ 500,000      
April 1, 2011
    $535,000 if EBITDA Bonus earned for 2010 Bonus Year, otherwise $517,500    

Page 2



--------------------------------------------------------------------------------



 



Advances. The Employee shall receive the “Advance Payments” as provided under
Section 3(c)(v) below.
Stock Options upon Extension. In the event that the Company exercises its option
to extend this Agreement for an Extension Term under Section 1 of this
Agreement, then the Employee shall be granted fully exercisable stock options to
purchase 125,000 shares of common stock of HMC under HMC’s stock option plan,
having an exercise price per share equal to the grant date market value per
share of common stock as determined under the terms of the applicable stock
option plan, all of which options shall expire five years after the applicable
grant date.
Quarterly Stock Grant. On each “Grant Date” in the table below this paragraph,
if the Employee is employed under this Agreement on such applicable date, the
Employee shall be granted such number of fully vested shares of common stock of
HMC (a “Stock Grant”) under HMC’s stock incentive plan as calculated by the
formula in this paragraph below, which shares shall be granted as of such Grant
Date (and promptly delivered to the Employee no later than 10 days following the
applicable Grant Date). The Employee shall comply, in connection with any sales
of such shares, or shares issued under the stock options referenced above, with
any request by HMC of the Employee to coordinate such sales with or through one
or more market makers or other registered broker/dealers designated by HMC. The
number of shares to be issued with respect to any particular Grant Date shall be
equal to the quotient of (i) the corresponding Stock Payment Amount for the
particular Grant Date from the table below (either $125,000 or $131,000, as the
case may be), divided by (ii) the last reported sale price of HMC’s common stock
per share as reported by Nasdaq for the date prior to the Grant Date. As stated
in the provisions of Section 3(b) below in the paragraph under the caption
“Proceeds of Stock Sales”, such provisions apply to each Stock Grant as
expressly provided therein.

                    Grant Date     Stock Payment Amount    
April 1, 2006
    $ 125,000      
July 1, 2006
    $ 125,000      
October 1, 2006
    $ 131,000      
January 1, 2007
    $ 131,000      

          (b) Annual Bonus if Meet EBITDA Budget. “Exhibit A” attached to this
Agreement and the terms thereof are incorporated herein and constitute part of
this Agreement. In addition to the Base Salary and other compensation set forth
above, for each “Bonus Year” (as defined in Exhibit A hereto) ending during the
Employee’s employment hereunder, Employee shall be entitled to receive a bonus
(an “EBITDA Bonus”) for such Bonus Year, subject to the following terms and
conditions: If the “Company EBITDA” (as defined in Exhibit A) achieved for such
Bonus Year is not less than the applicable “EBITDA Budget” for such Bonus Year
specified in Exhibit A (as adjusted), then the EBITDA Bonus for such Bonus Year
shall be the sum of (i) $50,000, plus (ii) 20% of the amount (if any) by which
(A) the remainder of the Company EBITDA for such Bonus Year after deducting
$50,000, exceeds (B) the applicable EBITDA Budget for such Bonus Year, except
that the portion of the EBITDA Bonus under this clause (ii) shall not exceed the
applicable “Bonus Cap” in the following table for the corresponding Bonus Year:

Page 3



--------------------------------------------------------------------------------



 



                    Bonus Year     Bonus Cap    
2005
    $ 125,000      
2006
    $ 150,000      
2007
    $ 175,000      
2008
    $ 200,000      
2009
    $ 225,000      
2010
    $ 250,000      
2011
    $ 270,000      

For example, if the Company EBITDA for a particular Bonus Year was $3,000,000
and the applicable EBITDA Budget for such year was $2,500,000, then the EBITDA
Bonus for such Bonus Year would be the sum of (i) $50,000, plus (ii) (0.20 x
($2,950,000 — $2,500,000)), which calculation results in an EBITDA Bonus of
$140,000 (subject to limitation under the Bonus Cap if applicable). The EBITDA
Bonus for any Bonus Year under this paragraph (b) shall be due and payable on
May 31 of the year following the Bonus Year (such May 31 date being referred to
as the “Payment Date”), and is payable in cash or in registered shares of HMC’s
common stock (as provided below), or partially in cash and partially in stock,
as determined by HMC in its sole discretion (it being contemplated that
registered stock, if issued, may be issued pursuant to one of HMC’s
shareholder-approved compensation plans or otherwise in compliance with Nasdaq
listing (or other stock listing) requirements applicable to HMC, as determined
by HMC in its sole discretion). If HMC elects to pay an EBITDA Bonus or portion
thereof in shares of stock, HMC shall issue and deliver or cause to be issued
and delivered to the Employee, on a date (the “Issue Date”) which shall be on or
within 10 days after the Payment Date, such number of shares (the “Bonus
Shares”) of common stock of HMC (or its successor) equal to the quotient of
(i) the dollar amount of the bonus to be paid in stock (the “Stock Payment
Amount”), divided by (ii) the “Fair Market Value” (as defined below) per share
of such common stock as of the Issue Date. The issuance of such shares is
subject to withholding if applicable as provided under Section 3(g) hereof. The
Employee agrees to comply with applicable securities laws in connection with any
sales of Bonus Shares and any shares issued under Section 3(a) above or 3(c)
below, or any acquisition or sale of shares of stock of HMC whether under this
Agreement or otherwise.
“Fair Market Value” of a share of common stock on any date of reference shall
mean the arithmetic average of the “Closing Price” (as defined below) of the
common stock on the five consecutive business days ending on and including the
third business day immediately preceding such date of reference. For the purpose
of determining Fair Market Value, the “Closing Price” of the common stock on any
business day shall be (i) if the common stock is listed or admitted for trading
on any United States national securities exchange, or if actual transactions are
otherwise reported on a consolidated transaction reporting system, the last
reported sale price of the common stock on such exchange or reporting system,
(ii) if the common stock is quoted on the National Association of Securities
Dealers Automated Quotations System (“NASDAQ”), or any similar system of
automated dissemination of quotations of securities prices in common use, the
last reported sale price of the common stock on such system or, if sales prices
are not reported, the mean between the closing high bid and low asked quotations
for the common stock for such day on such system, or (iii) if neither clause
(i) or (ii) is applicable, the mean between the high bid and low asked
quotations for the common stock for such day as reported by the National
Quotation Bureau, Incorporated if at least two securities dealers have inserted
both bid and asked quotations for the common stock on at least five of the ten
preceding business days. If neither (i), (ii), or (iii) above is applicable,
then Fair Market Value shall be determined in good faith by HMC’s Board of
Directors.

Page 4



--------------------------------------------------------------------------------



 



Proceeds of Stock Sales. With respect to any particular issuance of shares of
common stock to the Employee (“Payment Shares”) under the following terms of
this Agreement (a) a “Quarterly Stock Grant” under section 3(a) above, or (b) in
payment of an EBITDA Bonus as provided in this Section 3(b) above, or (c) in
payment of a Sale Bonus, Term Bonus or Supplemental Bonus as provided in
Section 3(c)(iii) or 3(c)(iv) below as the case may be, or (d) in payment of an
Advance Payment as provided in Section 3(c)(v) below; if (i) the Employee sells
all such Payment Shares (not including shares withheld by HMC to cover tax
withholding requirements, if any) during and before the end of the applicable
“Selling Period” (which “Selling Period” for any particular issuance shall
commence on the date of issuance and end on the earlier of the 180th day
following the issuance date or on November 30 of the calendar year in which the
shares are issued), (ii) the Employee complies in connection with such sales
with any request by HMC of the Employee to coordinate such sales with or through
one or more market makers or other registered broker/dealers designated by HMC,
and (iii) the Employee’s total proceeds from such sales (net of brokerage costs)
are less than the applicable “adjusted Stock Payment Amount” (after adjusting
the Stock Payment Amount by deducting the dollar amount of the withholding taken
by HMC, if any), then HMC shall pay Employee in cash an amount equal to the
amount by which the applicable “adjusted Stock Payment Amount” exceeds the sum
of (i) such net proceeds from the sale of such Payment Shares and (ii) the value
of any and all cash, stock, dividends and/or any other consideration paid on
such Payment Shares to Employee, which cash payment, if applicable, shall be
paid within 30 days following Employee’s notice to HMC that such payment is due
(and the Employee shall give such notice to HMC within 30 days after completion
of such sales within the required Selling Period but in no event later than
November 30 of the year in which the shares are issued). The Employee agrees to
comply, in connection with any sales of such shares, with any request by HMC of
the Employee to coordinate such sales with or through one or more market makers
or other registered broker/dealers designated by HMC.
          (c) Other Bonuses. In addition to the annual bonuses set forth above,
Employee may be eligible for either the Sale Bonus under Section 3(c)(i) or the
Term Bonus under Section 3(c)(ii) hereof, subject to the following terms and
conditions (and the parties confirm that these terms for calculating the Sale
Bonus and Term Bonus are components of a negotiated compensation arrangement and
are not intended to reflect the actual or potential value of HMC’s Source
Business to Hollywood Media or to a third party):

  (i)   Bonus Upon Sale of Company. If at any time during and prior to
expiration of the Term, (1) Employee is then currently employed under this
Agreement and there has not been any prior “Company Sale” (as defined in this
paragraph below) during the term of this Agreement, and (2) all or substantially
all of the Company’s assets (including (a) assets comprising 90% or more of the
book value of the Company’s assets and (b) contracts generating at least 90% of
the Company’s revenues) or all of Company’s outstanding capital stock is sold to
a third-party unaffiliated with either the Company or HMC (a “Company Sale”),
then Employee shall be eligible to receive a bonus (a “Sale Bonus”) equal to the
positive sum (if any) of: (a) ten percent (10%) of the amount by which (i) the
“Existing Business Purchase Price” (as defined below) exceeds (ii) the “Existing
Business Base Value” (as defined below), plus (b) fifteen percent (15%) of the
amount by which (i) the “Acquired Business Purchase Price” (as defined below)
exceeds (ii) the “Acquired Business EBITDA Value” (as defined below), plus
(c) twenty percent (20%) of the “New Business Purchase Price” (if any, as
defined below), minus (d) the amount of the Aggregate Advance under paragraph
(v) below, and minus (e) any prior Term Bonus. It is hereby understood and
agreed that the sale of all or substantially all of the assets or stock of HMC,
shall not be considered a “Company Sale” for purposes hereof. The Sale Bonus, if
any, shall be payable as provided in paragraph (iii) below. To clarify certain
aspects of the foregoing portion of this paragraph, the parties confirm and
agree that the Employee’s potential Sale Bonus shall be calculated in connection
with the first Company Sale (and not with respect to any subsequent Company
Sale), and in no event shall the Employee receive more than one Sale Bonus under
this Agreement.

Page 5



--------------------------------------------------------------------------------



 



  (ii)   Bonus Upon Expiration of Employment Period or Termination without
Cause. At the time of the first to occur of (a) the Employee’s employment
hereunder on March 31, 2009 (the last day of the Initial Term), or (b) the date
of the Company’s termination of the Initial Term under Section 12(c) hereof, as
the case may be (the “Expiration Date”), then Employee shall be eligible to
receive a bonus (a “Term Bonus”) equal to the positive sum (if any) of: (a) ten
percent (10%) of the amount by which (i) the “Existing Business EBITDA Value”
(as defined below) exceeds (ii) the Existing Business Base Value, plus
(b) fifteen percent (15%) of the amount by which the Acquired Business EBITDA
Value exceeds the “Acquired Business Base Value” (as defined below), plus
(c) twenty percent (20%) of the New Business EBITDA Value, minus (d) the amount
of the Aggregate Advance under paragraph (v) below, and minus (e) any prior Sale
Bonus. The Term Bonus, if any, shall be payable as provided in paragraph
(iii) below.         In addition to payment of the Term Bonus under the
foregoing paragraph, if the Company elects an Extension Term (of any duration,
as specified by the Company) as provided under Section 1 hereof, then at the
time of the first to occur of (a) the Employee’s employment hereunder on the
last day of such Extension Term period designated by the Company, or (b) the
date of the Company’s termination of such Extension Term under Section 12(c)
hereof, as the case may be (the “Expiration Date”), the Employee shall be
eligible to receive another Term Bonus equal to the positive amount, if any,
obtained by subtracting (A) the amount of the prior Term Bonus (if any) under
the preceding paragraph, and the amount of any prior Sale Bonus occurring before
or after such prior Term Bonus, from (B) the sum of: (a) ten percent (10%) of
the amount by which (i) the Existing Business EBITDA Value exceeds (ii) the
Existing Business Base Value, plus (b) fifteen percent (15%) of the amount by
which the Acquired Business EBITDA Value exceeds the Acquired Business Base
Value, plus (c) twenty percent (20%) of the New Business EBITDA Value.        
For purposes hereof:         “Existing Business Purchase Price” means the “Net
Purchase Price” (as defined below) less (a) the “Acquired Business Purchase
Price” (as defined below) and less (b) the “New Business Purchase Price” (as
defined below).         “Net Purchase Price” means the purchase price paid to
the Company and/or HMC at closing for the purchase of the Company less the sum
of (a) any and all debt, payables and other liabilities of the Company not
assumed or acquired by purchaser at the close of such sale (in other words, all
such liabilities that remain liabilities of HMC or any subsidiary or affiliate
of HMC following the closing), and (b) any and all legal fees, accountants’
fees, investment banker, brokerage or finders fees and other transaction costs
and fees and closing costs incurred or paid by HMC or any subsidiary of HMC.    
    “EBITDA Period” means, (i) with respect to the calculation of a Sale Bonus,
the full calendar year ending prior to the year in which occurs the consummation
of the Company Sale, and (ii) with respect to the calculation of a Term Bonus,
the full calendar year ending prior to the applicable Expiration Date.        
“Acquired Business Purchase Price” means the portion of the Net Purchase Price
calculated by multiplying the Net Purchase Price by a fraction, the numerator of
which shall be the “Acquired Business EBITDA” (as defined below) for the EBITDA
Period, and the denominator of which shall be the “Company EBITDA” for the
EBITDA Period.

Page 6



--------------------------------------------------------------------------------



 



      “New Business Purchase Price” means the portion of the Net Purchase Price
calculated by multiplying the Net Purchase Price by a fraction, the numerator of
which shall be the “New Business EBITDA” (as defined below) for the EBITDA
Period, and the denominator of which shall be the “Company EBITDA” for the
EBITDA Period.         “Acquired Business EBITDA” means the portion of the
Company EBITDA for the EBITDA Period contributed by “Acquired Divisions” (as
defined below), as reflected in the Company’s financial statements and
accounting records used for calculating Company EBITDA for the EBITDA Period.  
      “New Business EBITDA” means the portion of the Company EBITDA for the
EBITDA Period contributed by “New Business Divisions” (as defined below), as
reflected in the Company’s financial statements and accounting records used for
calculating Company EBITDA for the EBITDA Period.         “Acquired Divisions”
means any operating business lines of the Company (which are separately
accounted for as a separate business line by the Company) that are acquired,
after the date of this Agreement, by purchase of an operating business entity or
operating business assets (except that the following business of the Company
shall be included as Acquired Divisions notwithstanding acquisition thereof
prior to the date of this Agreement: (1) the Front Row Marketing (“FRM”)
business acquired in July 2004, and (2) the business conducted by the
“CinemasOnline” entities acquired in November 2005).         “New Business
Divisions” means any new business division(s) of the Company’s business created
after the date of this Agreement and meeting the following requirements: (i) the
division is one for which the Company’s financial statements include separate
income statements (i.e. profit and loss statements or statements of operations
from which EBITDA (earnings before interest, taxes, depreciation and
amortization) can be computed for such division) which are consolidated for
purposes of preparing the Company’s financial statements used for calculating
Company EBITDA, (ii) the Employee and the Company both agree in writing that
such division qualifies as a “New Business Division”, and (iii) the division
does not include operations that were purchased or acquired; except that the
following business of the Company shall be included as “New Business Divisions”
notwithstanding creation thereof prior to the date of this Agreement:
Brochures/handouts for Exhibitors, and csXpress and csPremiere.        
“Existing Business Base Value” means $10,300,000.         “Acquired Business
EBITDA Value” means the product of (a) the Acquired Business EBITDA, multiplied
by (b) seven (7).         “New Business EBITDA Value” means the product of
(a) the New Business EBITDA, multiplied by (b) seven (7).         “Total
Business EBITDA Value” means the product of (a) the Company EBITDA for the
applicable EBITDA Period, multiplied by (b) seven (7).         “Existing
Business EBITDA Value” means the Total Business EBITDA Value less (a) the
Acquired Business EBITDA Value and less (b) the New Business EBITDA Value.

Page 7



--------------------------------------------------------------------------------



 



      “Acquired Business Base Value” means the aggregate purchase price paid
(whether paid in cash, property, securities or otherwise, including assumed or
acquired debts and liabilities as well as professional fees and costs in the
transaction, such as legal, accounting or investment banking services) for any
and all purchases or acquisitions, after the date of this Agreement (as well as
for the acquisitions of CinemasOnline and FRM, whether paid or incurred before
or after the date of this Agreement), of any company, business or business
assets acquired for the Company’s business, except as otherwise provided in
paragraph (d) below.     (iii)   Payment of Sale Bonus or Term Bonus. The Sale
Bonus or Term Bonus, if any, shall be payable in cash or unregistered shares of
HMC’s common stock (as provided below), or partially in cash and partially in
unregistered shares of stock, as determined by HMC in its sole discretion (it
being acknowledged that any stock payment issued would need to be issued in
compliance with Nasdaq listing (or other stock listing) requirements applicable
to HMC, as determined by HMC in its sole discretion). The cash portion of any
Sale Bonus or Term Bonus is referred to below as the “Cash Amount”. HMC must
notify the Employee of the amount of the Cash Amount, or the percentage of the
Sale Bonus or Term Bonus that will be the Cash Amount, prior to (a) the closing
of the Company Sale (in the case of a Sale Bonus) or (b) the Expiration Date (in
the case of a Term Bonus), as the case may be (the “Payment Date”). The Cash
Amount of any Sale Bonus would be paid within 10 days after the applicable
Payment Date, and the Cash Amount of any Term Bonus would be paid in twelve
(12) equal consecutive monthly installment payments, with the first installment
payable on the one month anniversary date of the applicable Payment Date, except
that if a Term Bonus has not been paid in full by March 15 of the calendar year
following the year in which the applicable Expiration Date occurs, then the
outstanding balance of the Term Bonus shall be paid on or before such March 15th
date. If HMC elects to pay a bonus or portion of a bonus in unregistered shares
of stock, HMC shall issue and deliver or cause to be issued and delivered to the
Employee, on a date (the “Issue Date”) which shall be on or within 10 days after
the Payment Date, such number of shares of common stock of HMC (or its
successor) equal to the quotient of (i) the dollar amount of the bonus to be
paid in stock (the “Stock Payment Amount”), divided by (ii) the “Fair Market
Value” (as defined above) per share of such common stock as of the Issue Date.
HMC may in its sole discretion determine to pay a portion of a Sale Bonus or a
Term Bonus using shares of stock registered under its stock compensation plans
or otherwise registered. The issuance of such shares is subject to withholding
if applicable as provided under Section 3(g) hereof.     (iv)   Supplemental
Bonus if a Company Sale occurs following Termination without Cause. If the
Company terminates the Term without Cause under Section 12(c) hereof, and if
either (a) at the date of such termination HMC has executed and delivered a
signed, written letter of intent or definitive agreement to consummate a
“Company Sale” (as defined above) and the closing of such Company Sale occurs
within one year following the termination date, or (b) at the date of such
termination HMC is in negotiations (but has not executed a definitive agreement
or letter of intent) with a potential purchaser to consummate a Company Sale and
the closing of a Company Sale to such purchaser occurs within 180 days following
the termination date; then the Employee shall be eligible to receive a bonus (a
“Supplemental Bonus”) equal to the amount by which (i) the “Sale Bonus” that
would have been payable to the Employee in respect of such consummated Company
Sale (assuming that the Employee’s employment was not terminated and that the
Employee was employed hereunder at the time of closing of such Company Sale)
exceeds (ii) the aggregate Term Bonuses paid or payable to

Page 8



--------------------------------------------------------------------------------



 



      Employee under Section 3(c)(ii) hereof. The Supplemental Bonus, if any,
shall be payable as provided below.         Payment of Supplemental Bonus. The
Supplemental Bonus, if any, shall be payable in cash or unregistered shares of
HMC’s common stock (as provided below), or partially in cash and partially in
unregistered shares of stock, as determined by HMC in its sole discretion (it
being acknowledged that any stock payment issued would need to be issued in
compliance with Nasdaq listing (or other stock listing) requirements applicable
to HMC, as determined by HMC in its sole discretion). HMC must notify the
Employee of the amount (or the percentage) of the Supplemental Bonus to be paid
in cash, prior to the closing of the corresponding Company Sale. The cash
portion of any Supplemental Bonus would be due and payable on the applicable
“Payment Date”, which Payment Date shall be the earlier of (x) the ninetieth
(90th) day following the closing of the corresponding Company Sale, or
(y) March 15 of the calendar year following the year in which the Company Sale
occurs. If HMC elects to pay such bonus or portion thereof in unregistered
shares of stock, HMC shall issue and deliver or cause to be issued and delivered
to the Employee, on a date (the “Issue Date”) which shall be on or within
10 days after the Payment Date (but in no event later than the March 15th date
referenced in this paragraph above), such number of shares of common stock of
HMC (or its successor) equal to the quotient of (i) the dollar amount of the
bonus to be paid in stock (the “Stock Payment Amount”), divided by (ii) the
“Fair Market Value” (as defined above) per share of such common stock as of the
Issue Date. HMC may in its sole discretion determine to pay a portion of the
Supplemental Bonus using shares of stock registered under its stock compensation
plans or otherwise registered. The issuance of such shares is subject to
withholding if applicable as provided under Section 3(g) hereof.     (v)  
Payment of Quarterly Advances on future Bonus. The parties acknowledge that the
purpose of this paragraph (v) is to provide an agreed method for the Employee to
receive advances of a portion of the potential value of the Term Bonus or Sale
Bonus prior to the time when a Term Bonus or Sale Bonus otherwise becomes
payable under this Agreement, and for that purpose it is agreed that the
Employee shall receive, on or before the applicable “Payment Date” in the
following table, the corresponding “Advance Payment” in the amount set forth
beside that date in the table, payable as provided in this paragraph below,
except that an Advance Payment (or portion thereof) shall not be paid if (a) the
Employee is not employed under this Agreement on such Payment Date, or (b) the
“Aggregate Advance” (as defined below) exceeds or would exceed the amount of the
Term Bonus that would be payable assuming that the Term ended as of the
applicable Payment Date for such Advance Payment, or (c) the Aggregate Advance
exceeds or would exceed the amount of the Sale Bonus that would be payable upon
the closing of a “Company Sale” contemplated by a bona fide letter of intent or
definitive agreement, if any, signed by HMC and the acquiror and which is in
effect as of the applicable Payment Date for such Advance Payment, or (d) the
Employee already received a Sale Bonus or Term Bonus. The term “Aggregate
Advance” means the aggregate total of the Advance Payments made to Employee.
Each Advance Payment is payable in cash or registered shares of HMC’s common
stock (as provided below), or partially in cash and partially in stock, as
determined by HMC in its sole discretion. If HMC elects to pay any of an Advance
Payment in shares of stock, HMC shall issue and deliver to the Employee, on a
date (the “Issue Date”) which shall be on or within 10 days after the Payment
Date, such number of shares of common stock of HMC (or its successor) equal to
the quotient of (i) the dollar amount of the Advance Payment to be paid in stock
(the “Stock Payment Amount”), divided by (ii)

Page 9



--------------------------------------------------------------------------------



 



      the “Fair Market Value” (as defined below) per share of such common stock
as of the applicable Issue Date. The issuance of such shares is subject to
withholding if applicable as provided under Section 3(g) hereof. The Employee
shall comply, in connection with any sales of such shares, with any request by
HMC of the Employee to coordinate such sales with or through one or more market
makers or other registered broker/dealers designated by HMC.

                Payment Date: Advance Payment     Payment Date: Advance Payment
   
April 10, 2006: $162,500
    Oct. 10, 2007: $37,500    
July 10, 2006: $50,000
    Jan. 10, 2008: $37,500    
Oct. 10, 2006: $50,000
    April 10, 2008: $24,875    
Jan. 10, 2007: $50,000
    July 10, 2008: $24,875    
April 10, 2007: $37,500
    Oct. 10, 2008: $24,875    
July 10, 2007: $37,500
    Jan. 10, 2009: $24,875    

      Offset of Excess Advance Payments. If the calculation of the Sale Bonus or
Term Bonus under Section 3(c)(i) or Section 3(c)(ii) above, as the case may be,
results in a negative number (or results in a larger negative number) due to the
subtraction of the Aggregate Advance in the applicable calculation formula in
such Sections, then the amount of such negative number (or such increase in a
negative number, as the case may be) may be applied by the Company and/or HMC to
offset against any other payments due to Employee by the Company and/or HMC
under this Agreement, and if there is any remaining balance of such negative
amount after such offset, the Employee shall promptly repay such balance to the
Company (such payment to be made not later than 10 days following the Company’s
demand).         Offset or Repayment of Advance Payments if Termination by
Employee before end of Initial Term or Termination by Company for Cause. If
either (a) the Employee terminates his employment hereunder prior to the end of
the Initial Term (not including a termination caused by Employee’s death) or (b)
the Employee’s employment is terminated for “Cause” under Section 12(b) hereof
or terminated due to disability under Section 12(a) hereof; then the Employee
shall repay the full amount of the Advance Bonus to the Company within ten
(10) days after such event (and any such due and unpaid amount may be offset by
the Company and/or HMC against any amounts otherwise payable to the Employee).  
  (d)   Employee’s Acceptance or Rejection of Acquisitions. Notwithstanding
anything to the contrary in this Agreement or Exhibit A hereto, and subject to
the following terms and conditions of this paragraph, in the event that the
Employee gives a timely “Rejection Notice” (as defined below) regarding a
“Proposed Acquisition” (as defined below), then (i) there shall be no adjustment
to the EBITDA Budget in respect of the consummation of such Proposed Acquisition
as otherwise contemplated in Exhibit A hereto, and (ii) there shall be no
increase in the “Acquired Business Base Value” in respect of the purchase price
for

Page 10



--------------------------------------------------------------------------------



 



      such Proposed Acquisition as otherwise contemplated in the definition of
“Acquired Business Base Value” above. A Rejection Notice will not be timely
given unless delivered in writing to the Chief Executive Officers of each of the
Company and HMC prior to the signing of an agreement to consummate the Proposed
Acquisition, and the Rejection Notice must unequivocally state that the Employee
rejects the acquisition for purposes of the bonus calculations under this
Section 3(b). “Proposed Acquisition” means a proposed acquisition by the Company
of any company, business or business assets to be acquired for the Company’s
business. During the term of Employee’s employment hereunder, the Company will
inform Employee about any Proposed Acquisition prior to the time a definitive
agreement to consummate the acquisition is signed by the Company, provided,
however, that the Employee will be deemed to have notice and be informed about
any Proposed Acquisition with respect to which the Employee participates in
negotiations thereof.     (e)   Re-investment of free cash flow. The Company
acknowledges its intent to make available up to approximately 30% of the
Company’s annual “free cash flow” (this means annual Company EBITDA less capital
expenditures and other uses of cash not reflected in Company EBITDA) to be
available to be re-invested in the Company’s business through capital
expenditures or for working capital or otherwise invested or used in the
acquisition of parallel type businesses, in each case if reasonably necessary
and subject to the Company’s and HMC’s rights to use such cash for other
significant cash needs of the HMC Entities and subject to the mutual approval of
the Company’s business plan in each case by Employee, the Company and HMC. The
funds invested will be capitalized and amortized if and to the extent reasonably
permitted under generally accepted accounting principles in the U.S.A. (GAAP)
for purposes of calculating Company EBITDA.     (f)   Shares to be Issued under
Shareholder-Approved Plans. The parties acknowledge that, except for shares
required to be granted or issued under stock options pursuant to Section 3(a) of
this Agreement, HMC is not obligated to issue any shares of stock to Employee
unless HMC elects to do so in its sole discretion as provided in various terms
of this Agreement. The parties also contemplate and agree that, due to various
Nasdaq and SEC requirements, if HMC elects to issue shares as provided under
this Agreement, then HMC will do so only pursuant to a duly approved issuance
pursuant to one of HMC’s shareholder-approved equity compensation plans (except
to the extent in any case that HMC determines in its discretion that such legal
requirements are not applicable in such case), provided, however, that any
shares issued to Employee pursuant to this Agreement will not be subject to any
restrictions or limitations on resale imposed by such equity compensation plans
unless such restrictions are required by applicable law. Such shares are subject
to withholding if applicable as provided under Section 3(g) hereof.     (g)  
Tax Withholding Requirements. Notwithstanding anything to the contrary in this
Agreement, the Company or other payor of any compensation to Employee under this
Agreement may withhold from such amounts, or from any other amounts owed by the
Company or such other payor to the Employee, and pay over to the appropriate
government tax authorities such amounts (“Withholding Taxes”) as may be
necessary to comply with applicable Federal, state and local tax withholding
requirements relating to taxes imposed on the Employee, including, without
limitation, those requirements set forth in Subtitle C, Chapter 21, and Subtitle
C, Chapter 24, Subchapter A of the Internal Revenue Code and the income tax
withholding provisions relating to applicable state income taxes. Unless HMC and
the Employee otherwise agree, in the event that the Company or HMC is required
to withhold Withholding Taxes by reason of payments made or to be made to
Employee in the form of shares of common stock, such withholding shall be
satisfied through a reduction in

Page 11



--------------------------------------------------------------------------------



 



      the number of shares otherwise to be transferred to the Employee by a
quantity of shares the fair market value of which (as determined in the manner
prescribed in Section 3(b) of this Agreement) is equal to the amount of
Withholding Taxes required to be withheld and paid over to the tax authorities
by reason of the payment of shares to the Employee. Any amount so withheld
pursuant to this provision of the Agreement (whether from a cash payment or a
payment in the form of shares of common stock) shall be treated for purposes of
this Agreement as if paid to the Employee.     (h)   No Fractional Shares.
Notwithstanding anything to the contrary in this Agreement, HMC shall not be
required to issue any fractional shares of capital stock to Employee, and in the
event that a calculation of shares issuable to Employee under this Agreement
results in a fraction of a share, the fraction shall be rounded up or down to
the nearest whole share, as the case may be.     (i)   Tax Code Section 409A.
The parties believe that the provisions of this Agreement are in compliance with
the requirements of Internal Revenue Code section 409A as presently in effect
and as interpreted by IRS Notice 2005-1 and the Treasury regulations proposed
for issuance under such section. In the event that, by reason of an amendment to
such provision or the issuance of additional guidance by the U.S. Treasury or
the Internal Revenue Service, it appears likely that any of the payment
obligations hereunder subject to the requirements of section 409A is not in
compliance with those requirements, the parties will cooperate in good faith to
endeavor to amend the Agreement, and/or take such other action as may be
necessary to, meet those requirements in a manner that fairly and equitably
preserves, to the extent reasonably achievable and mutually agreeable, the
economic benefits of the parties intended under this Agreement.        
Agreement to Comply with Section 409A Requirement for timing of payment of
compensation by reason of separation of service. The parties acknowledge that
the requirements of Section 409A of the Code referenced above include a
requirement that payment of certain compensation payable in connection with
separation of service cannot be made prior to the end of a six-month period
following the termination of service. The parties hereby expressly agree that,
notwithstanding anything to the contrary in this Agreement, if any payment to
the Employee is required under Section 409A to be paid by reason of a separation
from service, such payment shall not be made before the date which is six months
after the date of separation from service (or, if earlier, the date of death of
the Employee).

     4. Place of Performance. Except for required travel on the Company’s
business, the Employee shall be based at the Company’s offices in Ridgefield,
Connecticut or, as the Company may from time to time determine in its sole
discretion, at such other location within a thirty-mile radius thereof or at the
Company’s offices located in New York City if from time to time such temporary
relocation is requested by the Company’s or HMC’s chief executive officer. The
Employee shall also attend periodic meetings at HMC’s headquarters (currently in
Boca Raton, Florida) upon request of HMC’s chief executive officer.
     5. Vacation. Employee shall be entitled to vacation in accordance with the
HMC’s general vacation policy for employees of HMC and its subsidiaries,
commensurate with other such employees holding similar titles.
     6. Employee Benefits. Employee shall be eligible to participate in all
employee benefit plans and benefit programs of Company in effect during the
Employment Period to the same extent as other active executive employees of the
Company at his level (but excluding the Company’s stock option plans or other
equity compensation plans). The Company may, without notice, change, modify,
amend, or terminate any

Page 12



--------------------------------------------------------------------------------



 



employee benefit plans and benefit programs that may be in effect either on the
Effective Date or as may be adopted later.
     7. Trade Secrets. Employee acknowledges and agrees that, among Employee’s
duties for Company, Employee will be employed by Company in a position which
could provide the opportunity for conceiving, designing and/or reducing to
practice improvements, developments, ideas or discoveries, whether patentable or
unpatentable (collectively hereinafter referred to as “Trade Secrets”). Employee
acknowledges that all Trade Secrets which occur as a result of Employee’s
employment prior to and during the Term shall be and remain the sole and
exclusive property of the Company. Employee hereby assigns, and agrees to
assign, to Company all of Employee’s right, title and interest in and to any and
all Trade Secrets which occur as a result of Employee’s employment with the
Company prior to and during the Term.
Employee’s Initials /s/ BW     
     8. Copyrights. Employee agrees that all right, title and interest in any
and all copyrights, copyright registrations and copyrightable subject matter
which occur as a result of Employee’s employment with the Company prior to and
during the Term shall be the sole and exclusive property of the Company, and
agrees that such works comprise works made for hire. Employee hereby assigns,
and agrees to assign, to the Company all right, title and interest in any and
all copyrights, copyright registrations and copyrightable subject matter which
occur as a result of Employee’s employment with the Company prior to and during
the Term.
Employee’s Initials /s/ BW     

9.   Non-Competition and Non-Solicitation.

     (a) Covenant Not to Compete.
     (i) Except to the extent otherwise expressly permitted in this Section 9(a)
below, at all times while the Employee is employed by the Company or other HMC
Entity (and during the “Tail Period” (if any, as defined below)), the Employee
shall not directly or indirectly engage in or compete with, nor directly or
indirectly have any interest in, or assist or render services (whether or not
for compensation, and whether as a director, officer, managing member, partner,
shareholder, creditor, employee, agent, advisor or consultant) to or for any
sole proprietorship, corporation, company, limited liability company,
partnership, association, venture or business or any other person or entity
(whether as an employee, officer, director, partner, shareholder, managing
member, venturer, agent, security or equity holder, creditor, consultant or
otherwise) that directly or indirectly (or through any affiliated entity) that
engages in or competes or expects to compete with, any “Competing Activity” (as
defined in this paragraph below); provided, however, that this Section 9(a)
shall not prohibit the Employee’s ownership, solely as an investment, of
securities of any issuer that are registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended, and that are listed or admitted for
trading on any United States national securities exchange or that are quoted on
the National Association of Securities Dealers Automated Quotations System, or
any similar system or automated dissemination of quotations of securities prices
in common use, so long as the Employee does not (a) directly or indirectly own
(legally or beneficially) or control more than one percent (1.0%) of any class
of capital stock or other equity of such issuer, or (b) control, acquire a
controlling interest in or become a member of a group which exceeds such one
percent ownership limitation or exercises direct or indirect control of such
issuer. “Competing Activity” means any business anywhere in the world, whether
or not conducted through the Internet or other method, described in either of
the following clauses (x) and (y): (x) business comprising any one or more of
such types or classes or nature of any businesses that are or were conducted (or
contemplated to be conducted) by the Company (including business conducted by
the Company’s subsidiaries, or by any other subsidiaries of HMC comprising part
of the Source Business) at any time during the Term of this Agreement, and
(y) in addition, business comprising any one or more of such other types or
classes or nature of any businesses that are or were conducted (or contemplated
to be conducted) by HMC or any other HMC Entity (other than the Company) at

Page 13



--------------------------------------------------------------------------------



 



any time during the Term of this Agreement in which the Employee had some
significant level of involvement, and any natural extensions or evolutions of
the businesses referenced in the foregoing clause (x) or this clause (y).
     (ii) The “Tail Period” shall be any period up to three (3) years as
specified by the Company before or within forty-five (45) days after employment
is terminated with or without Cause by Employer or by the Employee for any
reason (or without any reason) or by reason of the expiration of the Employment
Period, but such period shall continue only so long as Employer continues to pay
the applicable “Tail Payment” (as provided below) if any, provided, however,
that notwithstanding the foregoing provisions of this sentence to the contrary,
(A) if the Company fails to give an Acceptance Notice (as defined below) in
response to a “New Business Notice” (as defined below) from the Employee, then
(subject to the conditions that the Employee is not in material breach of this
Agreement, the Company does not have “Cause” to terminate the Employee’s
employment hereunder, and the Employee’s employment is not terminated by the
Employee) the “Specified New Business” (as defined below) that is the subject of
such New Business Notice (but not any other Competing Activity) shall be deemed
not to constitute a Competing Activity from and after the last day of employment
(subject to the last sentence of this paragraph), (B) if the Employee terminates
his employment in accordance with the following paragraphs of this Section 9(a)
(a “Conforming Termination”) in order to pursue a “Specified New Business”, then
(subject to the conditions that the Employee is not in material breach of this
Agreement, and the Company does not have “Cause” to terminate the Employee’s
employment hereunder) the Tail Period shall be three (3) years and there shall
be no requirement for any Tail Payment, and the Specified New Business that is
the subject of the New Business Notice given by Employee in connection with such
termination (but not any other Competing Activity) shall be deemed not to
constitute a Competing Activity from and after the last day of employment
(subject to the last sentence of this paragraph), and (C) if the Employee’s
employment is terminated by the Company for “Cause” (as defined in Section 12
hereof), or terminated by the Employee, the Tail Period shall be three (3) years
and there shall be no requirement for any Tail Payment. Notwithstanding the
provisions of the foregoing clauses (A) and (B) of this paragraph (ii), if the
Employee conducts the Specified New Business (to which either such clause
relates) in a fashion that is substantially inconsistent with the applicable New
Business Notice, then such activities shall not be excluded from constituting a
Competing Activity under either such foregoing clauses (A) and (B).
Amount of Tail Payment: The Tail Payment, if applicable as provided above,
during the Tail Period shall be paid at a rate equivalent to fifty percent (50%)
of Employee’s base salary at the time employment terminates (and payable in
accordance with the normal payroll schedule), except that (a) if the termination
occurs during the Initial Term the Tail Payment rate shall be not less than the
rate of $225,000 per year, and (b) if the termination occurs during the
Extension Term the Tail Payment rate shall be not less than the rate of $250,000
per year; and further provided that (x) if the Employee’s employment is
terminated by the Company without “Cause” (as defined in Section 12 hereof) then
the Tail Payment rate shall be the greater of $350,000 per year or one hundred
(100%) of Employee’s base salary at the time employment terminates (and payable
in accordance with the normal payroll schedule), and (y) as stated in clauses
(B) and (C) of the preceding paragraph (ii), there is no Tail Payment in the
case of a termination as stated in such clauses.
     (iii) For purposes of this Agreement, “New Business Opportunity” means any
opportunity, venture, idea or concept developed by Employee that would utilize
(in a material and meaningful manner) existing assets, owned by the Company,
HMC, or any of their respective subsidiaries (but excluding MovieTickets.com and
Tekno Books and Netco Partners and any other business unit now or in the future
not wholly owned by HMC), or aligns or relates with or is competitive to a
business of HMC or its subsidiaries, or is a business vertically or horizontally
related to a business of the Company or one of HMC’s other businesses (but
excluding MovieTickets.com and Netco Partners), in each case in a material and
meaningful manner. Notwithstanding anything to the contrary in this Agreement,
whenever the Employee shall be aware of a New Business Opportunity (whether or
not developed by the Employee) during the term of employment hereunder, the
Employee shall promptly bring such opportunity to the attention of the Company’s
Board of Directors in writing, or orally (if confirmed in writing), and give a
copy to HMC’s chief executive officer. All such new

Page 14



--------------------------------------------------------------------------------



 



business opportunities shall be offered to the Company and HMC. Nothing in this
Agreement grants Employee any right to utilize any assets or resources of any
HMC Entity.
     (iv) If the Employee desires to invoke his rights if applicable under
either of clauses (A) or (B) of Section 9(a)(ii) above (which clauses provide
for certain exceptions to the Employee’s covenant not to compete following
termination of his employment), such that the Employee would not be prohibited
(as provided above) from engaging (following termination of employment) in a
particular New Business Opportunity (a “Specified New Business”) in the event
that the Company does not pursue such business for itself, the Employee shall
first deliver to the Company’s Board of Directors (and a copy to HMC’s Chief
Executive Officer), a written description of the Specified New Business (the
“New Business Notice”) with reasonable particularity as to the specific nature
and activities contemplated to be involved in conducting the Specified New
Business including without limitation the products, services, customers,
markets, pricing, fixed and variable costs, budgets, capital expenditures,
competitors, barriers to entry, risks and potential losses and liabilities,
together with a feasibility analysis including business and financial
descriptions, estimates and projections based on reasonably supportable
assumptions (and in any event such Specified New Business shall be an
opportunity which the Employee believes in good faith following his reasonable
diligence is (and which the New Business Notice reasonably presents as) a viable
profitable business opportunity for the Company and shall be presented in the
New Business Notice in a fashion that is not misleading). If the Employee
desires to pursue clause (B) of Section 9(a)(ii) above, then such New Business
Notice shall include the Employee’s written notice to the Company that, if the
Company does not itself pursue the Specified New Business, then the Employee
will or might terminate his employment in order to engage himself in the
Specified New Business. If (i) the Company does not deliver notice to the
Employee, within the 45-day period following its receipt of the New Business
Notice, that the Company’s Board of Directors has acted to approve the Company’s
taking steps to prepare for engagement in business of the sort described in the
New Business Notice (an “Acceptance Notice”), and (ii) following such 45-day
period the Employee gives written notice (“Resignation Notice”) to the Company
of the Employee’s resignation from the Company’s employment (as well as his
resignation from all other positions with the Company and other HMC Entities)
effective as of a specified date not less than sixty (60) nor more than ninety
(90) days after delivery of the Resignation Notice; then, the termination of the
Employee’s employment accordingly at the date specified in such Resignation
Notice shall constitute a Conforming Termination (provided, however, that if the
Company elects to terminate Employee’s employment at an earlier time following
receipt of the Resignation Notice, such termination by the Company at such
earlier time shall constitute a Conforming Termination).
     (b) Covenant Not to Solicit or Interfere. The term “Company Party” means
the Company and any affiliate (excluding natural persons), subsidiary or parent
company of the Company, and HMC and any other HMC Entity. Employee agrees that
during the Term, and for a period of two (2) years after the expiration or
earlier termination of the Term (and thereafter for the duration of the Tail
Period under Section 9(a)(ii) above if the Tail Period exceeds two (2) years),
the Employee shall not, without the prior written consent of the Company’s Board
of Directors (which consent may be granted or withheld in the Board’s sole and
absolute discretion), directly or indirectly through the actions of any other
individual or entity, whether for his own benefit or for that of another
individual or entity, (i) solicit or recruit, or attempt to solicit or recruit,
any individual who is now or at any time during the Term an employee of any
Company Party, or induce or attempt to induce any such employee to terminate his
or her employment with such Company Party; or (ii) solicit or recruit, or
attempt to solicit or recruit, any individual or entity who is then, or at any
time during the Term was, a customer or client of any Company Party which
engages in a Competing Activity, or advise or induce any such individual or
entity not to continue as a customer or client of such Company Party which
engages in a Competing Activity, and shall not interfere with any renewal
discussions or make any presentations or pitches or calls to any such customer
or client.
     (c) Blue Pencilling. In the event any provision of this Section 9 is held
by an arbitrator or court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force without being impaired or invalidated in any way. Without in any way
limiting the generality of the preceding sentence, in the event the covenant not
to compete contained herein and/or the

Page 15



--------------------------------------------------------------------------------



 



non-solicitation covenant contained herein, in the view of a court or arbitrator
asked to rule upon the issue, is deemed unenforceable by reason of covering too
large an area, too long a period of time or too many business activities, then
the same shall be deemed to cover only the largest area, the longest time period
or the most business activities, as the case may be, which will not render it
unenforceable (as determined by the court or arbitrator, as applicable).
     (d) It is expressly recognized and agreed that the covenants set forth in
this Section 9 are for the purposes of restricting the activities of Employee
only to the extent necessary for the protection of the legitimate business
interests of the Company and the other HMC Entities, and Company and Employee
agree that said covenants are reasonable for that purpose.
     10. Proprietary Information. Employee acknowledges and agrees that certain
non-public information obtained by Employee relating or pertaining to the
Company Parties’ businesses, projects, products, services, trade secrets,
confidential information (including customer lists, supplier lists, methods of
operations and financial information), unpublished know-how (whether patented or
unpatented) and other business information not easily accessible to other
persons whether or not in the trade (collectively, the “Proprietary
Information”), are proprietary in nature; provided, however, there shall be
excluded from the meaning of Proprietary Information any information which is or
becomes generally known within the industry through some non-confidential source
other than Employee. Employee acknowledges that the Proprietary Information
shall be considered by Employee to be confidential, and Employee covenants and
agrees not publish, disclose or reveal (whether directly or indirectly) any part
of the Proprietary Information to any entity or person or use the same for his
own purposes or personal gain or the purposes of others, during the term of this
Agreement or after its termination or expiration. Upon termination (voluntary or
otherwise) of Employee’s employment with the Company, Employee will return to
the Company all things belonging to the Company, and all documents, records,
notebooks and tangible articles containing or embodying any Proprietary
Information, including copies thereof, then in Employee’s possession or control,
whether prepared by Employee or others, will be left with the Company and shall
not be retained by Employee (including but not limited to any such information
or copies contained in any computer or electronic, magnetic or other form of
media or memory including but not limited to a hard drive, cd, dvd or diskette).
Employee’s Initials /s/ BW     
     11. Remedies. Employee acknowledges that Employee’s services are of a
special, unique, unusual, extraordinary and intellectual character with regard
to the operation, management and development of the Company’s businesses and
that with respect to each and every breach or violation or threatened breach or
violation by Employee of any terms and conditions of this Agreement by Employee
(including but not limited to Sections 7, 8, 9 and 10 above), the Company’s and
HMC’s (or other Company Party’s) remedies at law may be inadequate and that the
Company and HMC (and/or other Company Party), in addition to all other remedies
available to it at law or in equity (including without limitation, specific
performance of the provisions hereof), shall be entitled to seek to enjoin the
commencement or continuance thereof and may, with notice to Employee, apply to
any court of competent jurisdiction for entry of equitable relief, including,
without limitation, an immediate restraining order or injunction. Employee
further agrees that Sections 7, 8, 9 and 10 shall be enforceable by Company and
HMC (and/or other Company Party) whether or not there is any claim of breach of
any other term of this Agreement, and the parties hereto acknowledge and agree
that if any of such provisions of this Agreement were violated or not performed
by Employee in accordance with their specific terms or were otherwise breached,
irreparable damage to the Company and HMC and their subsidiaries and businesses
(and/or other Company Party) would occur and it would be extremely impracticable
and difficult to measure damages. Accordingly, in addition to any other rights
and remedies to which the parties may be entitled by law or equity, the Company
and HMC (and/or other Company Party) shall be entitled to an injunction or
injunctions to prevent or cure Employee’s breaches of the provisions of this
agreement and to enforce specifically the terms and provisions hereof including
without limitation Sections 7, 8, 9 and 10 hereof, and Employee expressly waives
(a) any defense that a remedy in damages will be adequate and (b) any

Page 16



--------------------------------------------------------------------------------



 



requirement, in an action for specific performance, injunction or other relief,
for the posting of a bond. The Company and HMC (and/or other Company Party) may
pursue any of the remedies described in this Section 11 concurrently or
consecutively in any order as to any such breach or violation, and the pursuit
of one of such remedies at any time will not be deemed an election of remedies
or waiver of the right to pursue any of the other of such remedies. In the event
that a court of any jurisdiction holds this Agreement wholly or partially
unenforceable because of the breadth of its scope or otherwise, it is the
intention of the Company and the Employee and HMC that such a holding shall not
bar or in any way affect the Company’s or HMC’s (and/or other Company Party’s)
right to relief in the courts of any other jurisdiction within the scope of this
Agreement.
Employee’s Initials /s/ BW     

12.   Termination.

          (a) Death or Disability. In the event Employee dies or becomes
“disabled” (as defined below) during the Employment Period, the Employee’s
employment shall terminate on the date on which death occurs or on which the
Employee becomes disabled, and the sole remaining obligations of the Company
under this Agreement shall be to pay to Employee or Employee’s named beneficiary
or heirs (1) any unpaid salary amounts due Employee for the period through and
until the date of Employee’s disability or death, (2) any unpaid EBITDA Bonus
(earned under Section 3(b) hereof) for any Bonus Year ended on or prior to the
employment termination date, and (3) the Pro-Rata Bonus (as defined in paragraph
(c) below), if any, and (4) in the event of termination of employment due to
Employee’s death within 6 months before the end of the Initial Term or due to
his death within 6 months before the end of the Extension Term, as the case may
be, then payment also of the applicable Term Bonus for such term, if any, that
would have been payable if he had not died and he had continued his employment
through the end of such term, as the case may be (subject in any event to
deduction of the prior Advance Payments in calculating the Term Bonus payable).
For purposes of this Agreement, Employee shall be considered “disabled” when, as
the result of physical or mental injury or illness, Employee becomes physically
or mentally incapable of fulfilling the duties, responsibilities and obligations
of the Employee under this Agreement for a period of ninety (90) or more
consecutive days.
          (b) Cause. The Company may terminate Employee’s employment and all the
Company’s and HMC’s obligations hereunder by written notice to Employee, for
“Cause” (as defined below). For purposes of this Agreement, “Cause” shall be
defined as willful misconduct or intentional or continual failure to perform
stated and material duties after reasonable notice and opportunity to cure any
failure or default, a breach of fiduciary duties where such breach is made known
to Employee and Employee is given a reasonable opportunity to remedy or cure the
breach; or if: (1) Employee commits any acts of dishonesty, fraud,
misrepresentation or moral turpitude; (2) Employee violates any of the material
policies or terms of the employee handbook previously provided to Employee which
constitutes conduct described in subparagraph (3) or (4) of this Section 12(b);
(3) Employee engages in any conduct that may give rise to liability of the
Company or HMC under applicable laws, including but not limited to, laws
relating to discrimination and harassment in employment; or (4) Employee engages
in conduct detrimental to the business, reputation, character or standing of the
Company or HMC. The Company shall notify Employee in writing of its intent to
terminate Employee’s employment for Cause. The Employee’s termination for Cause
shall not be effective prior to the time when and if a resolution is duly
adopted by an affirmative vote of a majority or more of the members of the Board
of Directors of the Company stating that, in the good faith opinion of such
affirming Board members, the Employee’s conduct constitutes Cause (as defined
herein) for termination of employment for Cause; provided, however, that the
Employee shall have been given the opportunity to cure any act or omission that
constitutes Cause if capable of cure and, together with counsel, prior to the
adoption of the Board’s resolution, shall have been given the opportunity to be
heard by the Board. In the event the Company terminates employment of Employee
for Cause (as defined above), or in the event Employee leaves the employment of
Company on Employee’s own initiative, the Company and HMC shall be obligated to:
(1) pay Employee any unpaid salary amounts due Employee for the period through
and until the date of termination of Employee’s employment, (2) pay Employee any
unpaid EBITDA Bonus (earned under Section 3(b) hereof) for any Bonus Year ended
prior

Page 17



--------------------------------------------------------------------------------



 



to the employment termination date, (3) reimburse the Employee for his
out-of-pocket business expenses incurred on behalf of the Company or HMC for
which reimbursement is requested and payable in accordance with HMC’s expense
reimbursement policies, and (4) make payment to Employee if required under any
employee benefit plans in accordance with their terms; and neither the Company
nor HMC shall be obligated to make any further salary, bonus or other payments
to Employee (although either the Company or HMC has the right to pay a Tail
Payment if applicable under Section 9(a)(ii) hereof).
          (c) Other. The Company may at any time terminate Employee’s employment
for reasons other than for Cause, in the sole discretion of the Company, by
written notice to Employee. In the event that Employee’s employment is
terminated by the Company other than for Cause, death or disability, the Company
shall be obligated to: (1) continue to pay Employee his salary then in effect
for the shorter of (i) the remainder of the Employment Period then in effect and
(ii) a period of twelve (12) months after the date of termination; except that
if the Company EBITDA for the last Bonus Year ended prior to the termination
date is greater than 80% of the applicable EBITDA Budget for such year, then the
period of post-termination salary payment under this clause (ii) shall be equal
to 50% of the remainder of the Employment Period then in effect (but only if
such 50% period is longer than the 12-month period otherwise provided in this
clause (ii)), (2) pay Employee any unpaid EBITDA Bonus (earned under Section
3(b) hereof) for any Bonus Year ended on or prior to the employment termination
date, (3) pay Employee a pro-rata portion of the bonus described in Section 3(b)
hereof (the “Pro-Rata Bonus”) for the Bonus Year in which the termination of
employment occurs (the “Termination Year”), which Pro-Rata Bonus shall be
calculated and paid as provided below, (4) pay Employee the Term Bonus in
respect of such termination, as determined and payable as provided in
Section 3(c)(ii) hereof, and the Supplemental Bonus (if any) as determined and
payable as provided in Section 3(c)(iv) hereof, (5) reimburse the Employee for
his out-of-pocket business expenses incurred on behalf of the Company or HMC for
which reimbursement is requested and payable in accordance with HMC’s expense
reimbursement policies, and (6) make payment to Employee if required under any
employee benefit plans in accordance with their terms; and neither the Company
nor HMC shall be obligated to make any further salary, bonus or other payments
to Employee.
The Pro-Rata Bonus shall be calculated and paid as provided under Section 3(b)
but in accordance with the following adjustments. The “Company EBITDA” for
purposes of applying the formula to calculate the EBITDA Bonus in Section 3(b)
shall be equal to the product of (A) the Company EBITDA, as calculated for the
period from January 1 of the Termination Year through the date of termination of
Employee’s employment, multiplied by (B) a fraction, the numerator of which is
365, and the denominator of which is the number of days from and including
January 1st of the Termination Year through the date of termination (the
“Employment Days”); and the resulting EBITDA Bonus shall be multiplied by the
following fraction to calculate the Pro-Rata Bonus: a fraction, the numerator of
which is the number of Employment Days and the denominator of which is 365 days.
For example, if the termination date was September 30 of the Termination Year,
then the Employment Days would be 273; and if the Company EBITDA for the period
through September 30 of the Termination Year was $2,750,000, and if the
applicable EBITDA Budget for the Termination Year was $3,000,000, then the
Pro-Rata Bonus in such case would be $161,068 [this $161,068 result is computed
by multiplying the $2,750,000 Company EBITDA through September 30 by the
fraction 365/273, resulting in “Company EBITDA” of $3,676,740 for purposes of
applying the bonus formula in Section 3(b), which results in a bonus number
equal to the sum of (i) $50,000, plus (ii) (0.20 x ($3,626,740 - $3,000,000)),
which calculation results in an EBITDA Bonus of $175,348 (or the applicable
Bonus Cap, if smaller) that is then multiplied by the fraction 273/365 resulting
in a Pro-Rata Bonus of $131,150 (or less, if the Bonus Cap applied) in this
assumed case.]
          (d) Payment of Bonuses. This is to clarify that any EBITDA Bonus or
Pro-Rata Bonus required to be paid under the foregoing paragraphs of this
Section 12, are payable in cash or registered shares of HMC’s common stock, or
partially in cash and partially in registered stock, as determined by HMC in its
sole discretion. If HMC elects to pay any portion of such a bonus in shares of
stock, HMC shall issue and deliver to the Employee (or to the applicable payee
in the case of Section 12(a) above), on or within 10 days after the

Page 18



--------------------------------------------------------------------------------



 



applicable payment date (the “Issue Date”) for such payment, such number of
shares of common stock of HMC (or its successor) equal to the quotient of
(i) the dollar amount of the bonus to be paid in stock (the “Stock Payment
Amount”), divided by (ii) the “Fair Market Value” (as defined in this Agreement
above) per share of such common stock as of such Issue Date. Any such stock
issuances are subject to withholding if applicable as provided under Section
3(g) hereof. The Employee shall comply, in connection with any sales of such
shares, with any request by HMC of the Employee to coordinate such sales with or
through one or more market makers or other registered broker/dealers designated
by HMC.
     13. General.
          (a) Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by registered
or certified mail, return receipt requested, or when sent by overnight delivery
service with obtained signature for delivery, or by facsimile upon confirmation
of successful transmission of the facsimile (if hard copy is sent by one of the
foregoing methods).

     
if to Employee at:
  390 West Mountain Road,
 
  Ridgefield, CT 06877
 
  Attention: Brett West
 
  Telecopier No.: (203) 438-0043
 
   
and if to Company at:
  Showtimes.com, Inc.
 
  2255 Glades Road
 
  Suite 221A
 
  Boca Raton, FL 33431
 
  Attention: Mitchell Rubenstein, Co-Chief Executive Officer
 
  Telecopier No.: (561) 998-2974
 
   
 
  with a copy to:
 
  Showtimes.com, Inc.
 
  2255 Glades Road
 
  Suite 221A
 
  Boca Raton, FL 33431
 
  Attention: Brian Walsh, Associate General Counsel
 
   
and if to HMC at:
  Hollywood Media Corp.
 
  2255 Glades Road
 
  Suite 221A
 
  Boca Raton, FL 33431
 
  Attention: Mitchell Rubenstein, Chief Executive Officer
 
  Telecopier No.: (561) 998-2974
 
   
 
  with a copy to:
 
  Hollywood Media Corp.
 
  2255 Glades Road
 
  Suite 221A
 
  Boca Raton, FL 33431
 
  Attention: Brian Walsh, Associate General Counsel

          (b) Assignment; Etc. This Agreement shall inure to the benefit of, and
shall be binding upon, the Company and its successors and assigns, including any
person or entity with which the Company may merge, consolidate, or transfer more
than 50% of its assets (including assignment of this Agreement). Insofar

Page 19



--------------------------------------------------------------------------------



 



as the Employee is concerned, this Agreement, being personal, cannot be assigned
by Employee, and Employee shall not assign or delegate any rights or obligations
hereunder and any attempted or purported assignment or delegation shall be void.
     Continuation of Agreement in a Sale, Optional 6-month term. Nothing in this
Agreement shall preclude or impair the Company from (a) consolidating or merging
into or with another entity, or (b) transferring all or any substantial portion
of its assets (which may include this Agreement) to another person or entity
which assumes this Agreement and the obligations of the Company hereunder in
writing. Upon such consolidation, merger, or transfer of assets and assumption,
the term “the Company” as used herein, shall mean such surviving or consolidated
entity or such assignee, as the case may be, and this Agreement shall continue
in full force and effect, except that (i) upon and following any such event (a
“Change Transaction”), or in the event that a person or entity not previously
affiliated with the Company or HMC acquires more than 50% of the Company’s
capital stock (or more than 50% of the voting power of such capital stock) (also
referred to as a “Change Transaction”), HMC shall have no obligations under this
Agreement (it being agreed, however, that HMC and other HMC Entities shall
continue to be protected from Employee’s competing activities under Section 9
hereof during the Term and subsequent Tail Period), (ii) upon and following such
assignment and assumption of this Agreement in the case of asset transfer, the
party which is the “Company” hereunder as of the time immediately prior to the
closing of such transaction (the “Prior Company”) shall have no obligations
under this Agreement other than the payment of salary through the period ending
on the date of closing of the asset transfer, and payment of the Sale Bonus if
one is due in respect of such transaction (and the assignee (the “New Company”)
will not be obligated to pay such Sale Bonus unless the New Company also
expressly assumes the obligation to pay such Sale Bonus, in which event the New
Company but not the Prior Company shall be obligated to pay the Sale Bonus), and
(iii) the entity which is the “Company” hereunder as of the time immediately
preceding a Change Transaction shall have the right to designate and change in
its discretion the last day of the Term of this Agreement to a specified date
(the “Ending Date”) not more than 180 days following the date of closing of the
Change Transaction, by giving written notice of the Ending Date to the Employee
not less than 15 days prior to the closing of the Change Transaction, and if
such notice is given the Employment Period will continue until and will expire
on the Ending Date (and the Employee’s salary during such period will stay at
the same rate as in effect at the time of the closing of the Change
Transaction).
     Termination of Agreement in a Sale, at Company’s Option. Notwithstanding
anything to the contrary in this Agreement, in the event of the closing of a
transaction (a “Sale Transaction”) in which the Company or its business is
acquired by a person or entity not previously affiliated with the Company or
HMC, including any transaction in which: (1) the Company is merged or
consolidated with another entity, (2) 50% or more of the Company’s assets are
purchased, or (3) more than 50% of the Company’s capital stock (or more than 50%
of the voting power of such capital stock) is acquired, then the entity which is
the “Company” hereunder as of the time immediately preceding the Sale
Transaction shall have the right to terminate this Agreement effective as of the
time immediately preceding the closing of the Sale Transaction, by giving
written notice to the Employee not less than 15 days prior to the closing of the
Sale Transaction (but such termination shall be effective only if the closing
occurs). If such notice is given and the closing of the Sale Transaction and
such termination of this Agreement occurs, then such termination shall
constitute a termination without “Cause” to which Section 12(c) applies (and the
Employee shall accordingly receive the amounts payable under Section 12(c))
except that if such transaction constitutes a “Company Sale” under
Section 3(c)(i) hereof then (x) the Employee shall be paid the Sale Bonus if one
is due in respect of such transaction, and (y) the Term Bonus shall not be
payable in respect of such transaction or termination notwithstanding Section
12(c) or any provision hereof to the contrary.
     Nothing in this Agreement nor the existence hereof shall restrict or
prohibit (i) the ability of the Company to sell, assign, mortgage, pledge or
hypothecate any of its assets, nor (ii) the ability of any holder (other than
the Employee, as provided herein) of the Company’s capital stock or other
securities or debt to sell, assign, mortgage, pledge or hypothecate any of such
rights or assets.

Page 20



--------------------------------------------------------------------------------



 



          (c) Governing Law; Venue; Service. This Agreement shall be governed
and construed in accordance with the laws of the State of Florida without regard
to the principles or policies of conflicts of laws of such state. Any claim or
controversy arising out of or relating to this Agreement or a breach hereof
shall, upon the request of any party involved, be submitted to and settled by
arbitration in the County of Palm Beach, Florida, as further provided in
paragraph (g) below. The decision made pursuant to such arbitration shall be
binding and conclusive on all parties involved; and a judgment upon such
decision may be entered in the highest court of any state or federal forum
having jurisdiction, and the parties agree to be subject to the jurisdiction of
the respective federal and state courts located in Palm Beach County, Florida,
and that service of process on any party may be accomplished by notice as
provided in Section 13(a) above. Notwithstanding the foregoing provisions of
this paragraph (c) or the provisions of paragraph (g) below, the request by
either party for specific performance or preliminary or permanent injunctive
relief to enforce this Agreement, whether prohibitive or mandatory, shall not be
subject to mandatory arbitration under this Agreement and may be adjudicated
only by the courts of the State of Florida or the U.S. District Court in Florida
which are located in Palm Beach County, Florida, and all parties hereby consent
to the personal jurisdiction of such court.
          (d) Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
          (e) Entire Agreement. This Agreement contains the entire agreement
between the parties hereto and supersedes all prior agreements and
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof.
          (f) Amendment. This Agreement may not be amended or modified other
than by written instrument executed by all of the parties hereto, or in the case
of waiver, by the party waiving compliance.
          (g) Arbitration. Except for claims for specific performance or
preliminary or permanent injunctive relief which are required to be heard by a
court as provided in paragraph (c) above, all parties including the Employee and
the Company and HMC agree that any and all disputes and claims arising out of or
related to Employee’s employment by the Company or the termination thereof or
otherwise under this Agreement, shall be submitted to binding arbitration in
Palm Beach County, Florida pursuant to the then-existing model employment
dispute rules of the American Arbitration Association (“Rules”), before three
(3) arbitrators to be selected pursuant to the then-existing Rules. Employee
hereby acknowledges, understands and agrees that, in agreeing to submit such
disputes and/or claims to arbitration, both Employee and Company and HMC each
give up the right to have the dispute(s) or claims(s) heard in a court of law by
a judge or jury. However, nothing herein shall in any way limit either
Employee’s or Company’s or HMC’s statutory rights and/or remedies, all of which
are reserved and may be alleged in the arbitration process, and nothing herein
shall in any way limit Company’s or HMC’s rights under Section 11 hereof. By
signing this Agreement, Employee understands that Employee may not have a jury
decide any dispute or claim required to be submitted to arbitration hereunder,
but that any such dispute or claim shall be decided only by the arbitrators. The
arbitrators shall issue a written decision, including the arbitrators’ written
findings and conclusions upon which any award is based. Each party shall bear
its own costs and expenses and an equal share of the arbitrators’ and
administrative fees of arbitration. Any arbitration award made hereunder may be
docketed for enforcement in any court of competent jurisdiction as provided in
paragraph (c) above.
          (h) Waiver. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of the breach of any term
or covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or waiver of the breach of any other term
or covenant contained in this Agreement.
          (i) Agents for Company for this Agreement. The parties agree that
Brett West (the Employee) shall not and is not permitted to take any action or
make any decision for or on behalf or in the name

Page 21



--------------------------------------------------------------------------------



 



of the Company and/or HMC or any other HMC Entity with respect to the Company’s
or any other such entity’s exercise of its rights under or with respect to this
Agreement.
          (j) Severability. Invalidity or unenforceability of any provision of
this Agreement shall in no way affect the validity or enforceability of any
other provisions.
          (k) SEC Filing. Employee acknowledges that HMC may file this Agreement
as part of its filing requirements with the U.S. Securities and Exchange
Commission and Employee consents to such filing as determined and made by HMC in
its sole discretion.
          (l) Confidentiality of this Agreement. Employee agrees to hold in
strict confidence, and not to disclose, discuss, communicate or reveal the
existence and/or terms of this Agreement or the rights or obligations arising
hereunder, to any person or entity (including any and all employees and
personnel of HMC and/or its subsidiaries and affiliates, other than HMC’s CEO or
President or attorneys employed by HMC’s legal department), other than to
Employee’s spouse, advisors, accountants and lawyers who also agree to hold the
existence of this Agreement and the terms hereof in confidence, without the
clear and express prior written consent of HMC.
          (m) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
     14. Survival After Termination of Employment. The provisions of Sections 3,
7, 8, 9, 10, 11, 12, 13 and this Section 14 shall survive any termination of the
Employee’s employment under this Agreement for any reason, whether by the
Company, HMC or the Employee.
     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first written above.

     
COMPANY:
  EMPLOYEE:
 
   
Showtimes.com, Inc.
   
 
   
By: /s/ Laurie S. Silvers
  /s/ Brett West
 
   
Name: Laurie S. Silvers
  Brett West
Title: Co-Chief Executive Officer
   
 
   
HMC:
   
 
   
Hollywood Media Corp.
   
 
   
By: /s/ Scott Gomez
   
  Name: Scott Gomez
   
Name: Scott Gomez
Title: Chief Accounting Officer
   

Page 22



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Incentive Compensation
     1. For purposes of this Agreement, “Company EBITDA” for any specified
period means the Company’s Net Income for such specified period, plus
(i) federal income taxes deducted in determining Net Income for that period,
(ii) any interest on indebtedness for borrowed money deducted in determining Net
income for that period, and (iii) any depreciation expense and amortization
expense deducted in determining Net Income for that period.

     2.   For purposes of this Agreement, “EBITDA Budget” is as follows for the
following “Bonus Years” (subject to adjustment as provided):

          EBITDA Budget:

          Bonus Year       (12 months ending       December 31:)   EBITDA
Budget:  
2005:
  $ 2,200,000  
2006:
  $ 2,640,000  
2007:
  $ 3,168,000  
2008:
  $ 3,801,600  
2009:
  $ 4,561,920  
2010:
  $ 5,474,305  
2011:
  $ 6,569,165  

Each Bonus Year is a 12 consecutive month (one calendar year) period ending on
December 31 of the year indicated. The parties agree that in the event that the
Company or HMC or any of their respective subsidiaries purchases or acquires (by
stock purchase, merger, asset purchase or otherwise) any business unit or
operations or assets of Tribune Company or Tribune Media Services, such
acquisition shall result in an adjustment to the EBITDA Budget in the same
manner as any other acquisition under Section 3 below.
     3. Adjustment of EBITDA Budget. Unless otherwise provided in Section 3(d)
of this Agreement in a particular case, from time to time if and when the
Company or HMC closes an acquisition, after the date of this Agreement, of a
business to be included in the calculation of Company EBITDA (“Acquired
Business”), the Projected EBITDA (as defined below) expected to result from the
Acquired Business shall be added to the EBITDA Budget (as then in effect) for
the periods from and after the date of the closing, as adjusted for an assumed
growth rate for Projected EBITDA of 20% per year (resulting in increasing
adjustments to the EBITDA Budget from year to year accordingly), and the
resulting adjusted EBITDA Budget numbers shall thereupon be the EBITDA Budget
for such periods. The term “Projected EBITDA” means the annual increase in
Company EBITDA expected to result from the acquisition (after adjustment to
reflect cost reductions, revenue growth, and other expected adjustments planned
to occur in connection with or following the closing of the acquisition), as
determined and presented to the Company’s and/or HMC’s Board of Directors or
Compensation Committee in good faith by HMC’s principal accounting officer
(which person currently is Scott

Page 23



--------------------------------------------------------------------------------



 



Gomez, HMC’s Chief Accounting Officer), with input from the Employee, Brett
West. The Company’s Board of Directors and HMC’s Chief Executive Officer shall
in good faith review the EBITDA Budget from time to time, with input from the
Employee, to take into account the effect of any significant corporate
transaction closing after the date of this Agreement (e.g., an acquisition
(other than an Acquired Business addressed above) or disposition by the Company
of a significant subsidiary or any significant assets, a recapitalization or
refinancing of the Company, etc.) and shall take such action, if any, as they
shall in good faith deem and agree to be necessary to adjust the EBITDA Budget
in light of any such transaction and the EBITDA Budget as so adjusted shall
become the EBITDA Budget for purposes of this Agreement. The parties further
agree that the EBITDA Budget shall be adjusted in the manner contemplated above
to adjust for the recent CinemasOnline Acquisition which closed prior to this
Agreement in November 2005.
     4. Company EBITDA shall be determined in good faith by HMC’s principal
accounting officer based upon (a) generally accepted accounting principles in
the U.S.A. (“GAAP”) and (b) the Company’s financial statements prepared in
accordance with GAAP. Employee shall have the right to review any documents
related to the calculation of Company EBITDA and to receive a written
explanation of how the Company EBITDA was determined for each Bonus Year.
Signatures confirming this Exhibit A, dated March 30, 2006:

     
/s/ Brett West
   
  Employee: Brett West
   
  Employee: Brett West
   
 
   
 
   
Company: Showtimes.com, Inc.
   
 
   
By: /s/ Laurie S. Silvers
   
   
   
Name: Laurie S. Silvers
   
Title: Co-Chief Executive Officer
   
 
   
HMC: Hollywood Media Corp.
   
 
   
By: /s/ Scott Gomez
   
 
   
Name: Scott Gomez
   
Title: Chief Accounting Officer
   

Page 24